United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-30788
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DUSTIN CHERAMIE, also known as Dustin Cole Cheramie,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CR-340-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Dustin Cheramie appeals from his conviction of possession,

receipt, and transportation of child pornography.    Cheramie

contends that the evidence was insufficient to support his

conviction for transporting child pornography and therefore

requests that this count be set aside.    He argues that file

sharing programs like the one he used differ from other uses of

the Internet in that they do not require repeated volitional acts

on the part of the user.    Because the file sharing process does

not require acts of volition, Cheramie suggests, a defendant who

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30788
                               -2-

has engaged in file sharing has not knowingly transmitted

pornography.

     We need not address the distinctions between file sharing

programs and other forms of Internet usage.   The evidence at

trial was sufficient to prove that Cheramie knew that he was

transmitting child pornography.   See United States v. X-Citement

Video, Inc., 513 U.S. 64, 69-78 (1994).    The Government presented

evidence that Cheramie saved images to different files after

receiving them; those images had names clearly indicating that

they were child pornography; and he confessed to having

transmitted images to other individuals.   We will not disturb the

jury’s credibility determinations.   United States v. Molinar-

Apodaca, 889 F.2d 1417, 1423 (5th Cir. 1979).

     AFFIRMED.